Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 16/521,048 filed 7/24/19. Claims 1-14 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Dutton on 3/18/21.
The application has been amended as follows: 
Claim 10
Lines 2 & 3: “is fixedly supported on an outer side from the external gears in the axial direction” has been amended as -- is supported on a radially outer side of the external gears --.
Claim 11
Lines 2 & 3: “is supported on an outer side from the external gears in an axial direction” has been amended as -- is supported on a radially outer side of the external gears --.

Allowable Subject Matter
Claims 1-14 are allowed.

Regarding claim 1, the prior art of record fails to show or render obvious wherein each of the first internal gear and the second internal gear comprises a support body and internal teeth which are constituted by rotating bodies rotatable with respect to the support body and are formed independently of each other in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 3/8/21 with respect to claims 10 & 11 have been fully considered and are persuasive. The rejection of claims 10 & 11 under 35 U.S.C. 112a has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUAN LE/Primary Examiner, Art Unit 3659